United States Department of Labor
Employees’ Compensation Appeals Board
___________________________________________
)
)
)
and
)
)
U.S. POSTAL SERVICE, POST OFFICE,
)
Hartford, CT, Employer
)
___________________________________________ )
J.G., Appellant

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-266
Issued: September 29, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 18, 2013 appellant filed a timely appeal from the November 5, 2013 merit
decision of the Office of Workers’ Compensation Programs’ (OWCP), which denied his claim.
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he sustained an
injury causally related to factors of his federal employment.
FACTUAL HISTORY
On May 15, 2013 appellant, then a 58-year-old letter carrier, filed an occupational disease
claim alleging that he felt pain in his left knee as he walked his route. The pain worsened on
each set of steps that he climbed. Appellant thought the pain would go away, but it continued
1

5 U.S.C. § 8101 et seq.

and he was forced to take two weeks of sick leave and consulted a physician, who diagnosed a
stress fracture of the left knee. He stated that his injury began on September 25, 2012 and that he
first became aware of the injury and its relation to his work on that date. Appellant stopped work
on December 28, 2012 and returned on April 1, 2013. The employing establishment noted that
he was on light duty, which involved standing two to three hours, walking one hour, driving and
performing nonwalking duties when available.
In a May 5, 2013 statement, appellant noted that he started to feel pain in his left knee as
he walked his route as a letter carrier. The pain worsened with climbing steps. Appellant took
two weeks of sick leave to let it settle down. He saw an orthopedic surgeon who placed him on
light duty. Appellant underwent a magnetic resonance imaging (MRI) scan that revealed a
fracture of the left knee. He was placed on light duty, then no duty for 12 weeks and returned to
light-duty work on April 1, 2013 but the pain continued. Appellant stated that steps and
dismounting in and out of vehicles contributed to his pain. He also felt it when bending his knee.
OWCP received treatment reports dated October 22, 2012 to April 25, 2013 from
Dr. Louis J. Mariorenzi, a Board-certified orthopedic surgeon, who treated appellant for
complaint of pain and discomfort along the medial aspect of his left leg. Dr. Mariorenzi reported
that another physician previously provided injections but the pain continued. He advised that,
upon returning to work on October 15, 2012, appellant related that excessive walking caused
pain in his knee, with problems ascending or descending stairs. Findings included minimal
effusion with the knee joint and some medial joint line tenderness. Dr. Mariorenzi diagnosed
nonspecific synovitis of the left knee with probable meniscal injury. On November 8, 2012 he
stated that appellant was five months post right total hip replacement and listed possible medial
meniscus tear of the left knee and possible sprain of the medial cruciate ligament of the left knee.
Dr. Mariorenzi subsequently diagnosed stress fracture medial femoral condyle left knee
(new problem) and right total hip replacement. He prescribed a cane and recommended a desk
job or staying off work if walking was required. Appellant was placed off work on
January 3, 2013. On March 28, 2013 Dr. Mariorenzi diagnosed possible stress fracture of the left
medial femoral condyle and possible left knee osteonecrosis medial femoral condyle. Appellant
was cleared for limited work on April 1, 2013 with limited standing and walking. On April 11,
2013 Dr. Mariorenzi repeated his diagnoses and advised that appellant was working as a mail
carrier. Appellant walked about one hour a day and drove a truck the rest of the day. He
reported pain in the left knee when loading the mail truck but otherwise was minimally
symptomatic. Dr. Mariorenzi stated that appellant could resume his activities but should try to
avoid standing and walking more than three hours a day. On April 25, 2013 he repeated his
diagnoses and noted that appellant returned earlier than planned because of left knee pain and
swelling. Dr. Mariorenzi prescribed medication and scheduled further testing.
By letter dated June 18, 2013, OWCP advised appellant that additional factual and
medical evidence was needed to support his claim.
OWCP received an October 11, 2012 report from Dr. Dennis Botelho, a Board-certified
internist, who advised that appellant was having left knee pain for the past four days while
resting and walking. Dr. Botelho noted that appellant denied any trauma. Appellant recently had

2

a right hip replacement and noted that he “overused his [left] knee avoiding pressure to his
[right] hip.” Dr. Botelho diagnosed bursitis and limb pain left knee.2
In a letter dated June 27, 2013, appellant indicated that he had provided the requested
medical evidence. He also noted that Dr. Mariorenzi did not take workers’ compensation claims
and was not sure how to proceed with his claim.
By decision dated August 12, 2013, OWCP denied appellant’s claim. It found that the
medical evidence did not establish that his left knee condition was causally related to the
established work-related activities.
In a letter dated September 11, 2013, appellant requested reconsideration. He stated that
his injury had progressed and that Dr. Botelho would explain his history.
In a September 6, 2013 report, Dr. Botelho noted that he was providing clarification with
regard to appellant’s condition. He had treated appellant for over 18 years. During that time,
Dr. Botelho noted that appellant worked as a mail carrier and had arthritis of the right hip and,
despite his discomfort, he walked continuously. He opined that “[i]t is my opinion that daily
walking with [appellant’s] gait abnormality led to the development of the left knee pain. It is my
opinion that both [appellant’s] osteoarthritis and left knee pain are causally related to his work
and work requirement of walking and stair climbing.” Dr. Botelho added that “[appellant’s]
present work situation has led to his physical problems and current disabilities. In this case,
there is no specific date of injury, rather an accumulation of many years of repetitive trauma,
related to the type of work that he performs. Chronic long distance walking in addition to an
underlying bone condition has resulted in [appellant’s] left knee pain and current problems.” He
stated that it was clear that daily walking and stair climbing would further aggravate the left
knee. Dr. Botelho advised that appellant avoid his current activities, which caused inflammation
and aggravated his physical condition.
By decision dated November 5, 2013, OWCP denied modification of the August 12, 2013
decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim including the fact that the individual is an “employee of the United
States” within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period of FECA, that an injury was sustained in the performance of duty as alleged and
that any disability and/or specific condition for which compensation is claimed are causally related
to the employment injury.3 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.4
2

Although Dr. Botelho indicated right knee, this appears to be a typographical error.

3

Joe D. Cameron, 41 ECAB 153 (1989); Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

4

Victor J. Woodhams, 41 ECAB 345 (1989).

3

To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence or
occurrence of the disease or condition; and (3) medical evidence establishing that the employment
factors identified by the claimant were the proximate cause of the condition for which
compensation is claimed or, stated differently, medical evidence establishing that the diagnosed
condition is causally related to the employment factors identified by the claimant. The medical
evidence required to establish causal relationship, generally, is rationalized medical opinion
evidence. Rationalized medical opinion evidence is medical evidence which includes a physician’s
rationalized opinion on the issue of whether there is a causal relationship between the claimant’s
diagnosed condition and the implicated employment factors. The opinion of the physician must be
based on a complete factual and medical background of the claimant, must be one of reasonable
medical certainty and must be supported by medical rationale explaining the nature of the
relationship between the diagnosed condition and the specific employment factors identified by the
claimant.5
ANALYSIS
The evidence establishes that appellant has a left knee condition and his work involved
activities such as walking and climbing steps while delivering mail on his route. The Board
finds that he submitted insufficient medical evidence to establish that his left knee condition was
caused or aggravated by the activities of his federal employment.
In an October 11, 2012 report, Dr. Botelho advised that appellant had left knee pain for
the past four days. He explained that appellant recently underwent a right hip replacement and
overused his left knee to avoid pressure to his right hip. Dr. Botelho diagnosed bursitis and left
knee pain. The Board notes that this report is of limited probative value as he did not adequately
address how specific employment factors contributed to the diagnosed condition.6 In a
September 6, 2013 report, Dr. Botelho advised that he had treated appellant for over 18 years and
noted that he worked as a mail carrier and had right hip arthritis. He stated generally that
appellant walked continuously. Dr. Botelho stated that “[i]t is my opinion that daily walking
with [appellant’s] gait abnormality led to the development of the left knee pain. It is my opinion
that both [appellant’s] osteoarthritis and left knee pain are causally related to his work and work
requirement of walking and stair climbing.” He stated his conclusion that appellant’s work led to
his physical problems and current disabilities, attributing it to an accumulation of many years of
repetitive trauma, related to the work he performed. “Chronic long distance walking in addition
to an underlying bone condition has resulted in [appellant’s] left knee pain and current
problems.” The Board notes that this opinion is insufficient to establish causal relation. The
opinion of a physician supporting causal relationship must be one of reasonable medical
certainty that the condition for which compensation is claimed is causally related to federal
employment and such relationship must be supported with affirmative evidence, explained by
5

Id.

6

S.E., Docket No. 08-2214 (issued May 6, 2009) (medical evidence that does not offer any opinion regarding the
cause of an employee’s condition is of limited probative value on the issue of causal relationship).

4

medical rationale and be based upon a complete and accurate medical and factual background of
the claimant.7 Dr. Botelho did not address the medical reasons why walking or other work
factors caused or aggravated the diagnosed knee condition. Thus, his reports are of limited
probative value.
Appellant also submitted reports from Dr. Mariorenzi. In his October 23, 2012 report,
Dr. Mariorenzi noted that appellant advised him that, upon returning to work on October 15,
2012, excessive walking caused pain in the knee with appellant particularly having problems
with “ascending/descending stairs.” He diagnosed nonspecific synovitis of the left knee with
probable meniscal injury. In his November 8, 2012 report, Dr. Mariorenzi indicated that
appellant was five months post right total hip replacement, possible tear medial meniscus of the
left knee and possible sprain of the left knee. In an April 11, 2013 report, he repeated his
diagnoses and indicated that appellant was back at work as a mail carrier. Dr. Mariorenzi noted
that appellant was walking about one hour a day and driving a truck the rest of the day.
Appellant reported pain in the left knee when loading the mail truck but otherwise was
minimally symptomatic. Dr. Mariorenzi stated that appellant could resume his activities but
should try to avoid standing and walking more than three hours a day. Other reports from him
also noted appellant’s status and diagnoses. However, these reports are insufficient to establish
appellant’s claim as Dr. Mariorenzi did not specifically address whether and how appellant’s
work duties contributed to a diagnosed medical condition.8 Although Dr. Mariorenzi stated that
appellant reported left knee pain when loading a mail truck, the physician did not provide his
own opinion explaining how this activity caused or contributed to a diagnosed medical condition.
The Board has held that the mere fact that a condition manifests itself during a period of
employment does not raise an inference that there is a causal relationship between the two.9
Neither the fact that the condition became apparent during a period of employment nor the belief
that the condition was caused or aggravated by employment factors or incidents is sufficient to
establish causal relationship.10 Causal relationship must be substantiated by reasoned medical
opinion evidence, which is appellant’s responsibility to submit.
As there is no reasoned medical evidence explaining how appellant’s employment duties
caused or aggravated a medical condition involving his left knee, he has not met his burden of
proof in establishing that he sustained a medical condition causally related to factors of his
employment.
On appeal, appellant argues that his physician, Dr. Botelho, provided a rationalized
opinion. As noted, the reports are insufficiently rationalized to establish his claim. Appellant
may submit evidence or argument with a written request for reconsideration within one year of
this merit decision pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R. §§ 10.605 through 10.607.

7

Thomas A. Faber, 50 ECAB 566 (1999); Samuel Senkow, 50 ECAB 370 (1999).

8

See supra note 6.

9

See Joe T. Williams, 44 ECAB 518, 521 (1993).

10

Id.

5

CONCLUSION
The Board finds that appellant has not met his burden of proof in establishing that he
sustained an injury causally related to factors of his federal employment.
ORDER
IT IS HEREBY ORDERED THAT the November 5, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 29, 2014
Washington, DC

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

